UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant To Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):December 14, 2007 FINDEX.COM, INC. (Exact name of registrant as specified in its charter) Nevada 000-29963 88-0378462 (State or other jurisdiction (Commission (IRS Employer of incorporation) File Number) Identification No.) 620 North 129th Street, Omaha, Nebraska 68154 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (402) 333-1900 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02 – Election of Directors. On December 14, 2007, the board of directors of FindEx.com, Inc., the registrant (the “Company”), voted unanimously to fill two existing vacancies on the Company’s board of directors.The individuals named to the Corporation’s board of directors included William J. Bush and Gordon A. Landies.As of an as-yet undetermined commencement date, Mr. Bush shall serve as one of the Corporation’s Class I directors, whose term shall expire as of May 31, 2008 and who shall come up for reelection by the stockholders at the annual meeting of stockholders of the Corporation expected to be held in 2008.Although there can be no assurance, as part of his duties as a director of the Corporation, Mr. Bush, who qualifies as an “independent” director and a financial expert, is expected to be named to and to serve on our board of directors audit committee.Also as of an as-yet undetermined commencement date, Mr. Landies shall serve as one of the Corporation’s Class II directors, whose term shall expire as of May 31, 2009 and who shall come up for reelection by the stockholders at the annual meeting of stockholders of the Corporation expected to be held in 2009.Although there can be no assurance, as part of his duties as a director of the Corporation, Mr. Landies, who is also a business development consultant to the Corporation, is expected to be named to and to serve on our board of directors compensation committee. Item8.01
